DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-24 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (J. Am. Chem. Soc., 1995, 117, 11507-11511), hereinafter, “Zhang”.
With respect to claim 1, Zhang discloses a barium-chelating composition consistent with the recited structure when R1 and R2, and R3 and R4 are joined as recited rings A and B, with each ring having a -Cl and -OH substitutions consistent with recited groups (iii) and (vii) (Page 11508, right column, top structure, and see Page 11511, structure within Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J. Am. Chem. Soc., 1995, 117, 11507-11511), hereinafter, “Zhang”.
With respect to claim 4, Zhang teaches that Rings A and B are present and substituted with groups (iii) and (vii); therefore, Zhang does not teach that Ring A is substituted with group (v); however, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compound with a carboxylic acid group instead of an -OH group, due to the similarity in properties of these groups. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, carboxylic acid instead of -OH group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/103545 (U.S. Patent Publication # 2018/0362550 used as translation), as evidenced by Thomae et al. (Biophysical Journal, 2005, 89, 1802-1811), hereinafter “Maury” and “Thomae”.
With respect to claims 5-8, Maury teaches a method of chelating a lanthanide ion (“metal ion having an atomic number of at least 56”) (Abstract; Page 9, paragraph 1), the method comprising contacting a salt of the lanthanide ion with a metal-chelating composition in water (“aqueous-based fluid”) (Page 11, paragraph 3), wherein the metal-chelating comprises a compound of formula (1.2) as represented below, which meets claim 5 when R1 and R4 = H, R2 = R3 = (v) -C(=O)OH groups. 


    PNG
    media_image1.png
    196
    343
    media_image1.png
    Greyscale


The compound of Maury does not teach the neutral carboxylic acid groups on the phenyl rings (these groups are in carboxylate form in Maury); however, it would have been obvious to a person having ordinary skill in the art that these groups would be primarily found in ionized form (controlled by specific pKa value) at physiological pH (as evidenced by Thomae; Abstract, lipid bilayer permeation of an acidic compound can be completely controlled by the anion at physiological pH; benzoic acid pKa is similar to picolinic acid), thus it would have been further obvious that the two formulae (ionized and unionized) are essentially equivalent for a pharmaceutical agent which is active under physiological conditions.
With respect to claims 9 and 11, Maury discloses that R2 and R3 are both group (v), and therefore does not disclose that at least one of R2 and R3 is -OH; however, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compound with an alcohol group instead of a carboxylic acid group, due to the similarity in properties of these groups. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, alcohol instead of carboxylic acid) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Allowable Subject Matter
Claims 2, 3, 10, and 12-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as Maury does not teach or suggest a chelating composition as recited in those claims. The Examiner notes for clarity of the record that claim 1 expressly excludes when R2 = R3 = carboxylic acid group (v), while claim 5 not only allows for R2 = R3 = group (v) carboxylic acid, but dependent claims 6-8 specifically claim when R2 = R3 = group (v), the carboxylic acid group.  As Zhang does not teach or suggest chelation of barium ions in an aqueous-based liquid, but methanol, Zhang is not applied to the method claims. 
The Examiner additionally acknowledges the following references which are relevant to the claimed invention, but which fall short of disclosing the same: 
1) Gokel et al. (U.S. Patent # 4687844, 4631119, 4597903), in which are disclosed N,N-disubstituted derivatives for 4,13-diaza-18-crown-6 (Abstract) including benzyl, methoxybenzyl, furfuryl, pyridylmethyl, and hydroxybenzyl groups (see Column 3-7 and 10, Examples 2, 3, 5, 7, and 13 of (‘844), for example); however, Gokel does not teach or suggest the recited chelating composition compound with substituted pyridylmethyl groups as claimed; 
2) Weber, II et al. (U.S. Patent # 5747345), in which is disclosed diaza-18-crown-6 ether compounds which bear N,N- functionalities (Abstract); however, Weber, II does not teach or suggest the recited chelating composition compounds; 
3) Wehlan et al. (WO # 2016/116555), in which is disclosed N,N-dibenzyl 1,10-diaza-18-crown-6 (Page 27, lines 5-10); however, Whelan does not teach or suggest the recited chelating composition compounds; and
4) Roca-Sabio et al. (J. Am. Chem. Soc., 2009, 131, 3331-3341, and Dalton Trans., 2011, 40, 384-392), in which are disclosed the N,N-derivative of 4,13-diaza-18-crown-6 consistent with Maury as discussed in the rejection of claims 5-8 above (JACS: Page 3332, top of left column; Dalton: Page 385, top of left column); however, Roca Sabo does not teach or suggest the recited chelating composition compounds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        26 April 2022